


EXHIBIT 10.65




AGREEMENT AND GENERAL RELEASE


The parties to this Agreement and General Release, (the "Agreement"), entered
into this 3rd day of December, 2014 are Neal A. Yanos ("Employee") and Tenneco
Automotive Operating Company Inc. ("Tenneco" or “Employer”), a Delaware
corporation and a subsidiary corporation of Tenneco Inc., sometimes referred to
collectively as the "parties."
In consideration of the promises, mutual covenants and agreements contained in
this Agreement, Employee and Employer agree as follows:
1.    Effective November 30, 2014 (the "Termination Date"), Employee shall be
terminated from employment by Employer and from any and all offices and
positions Employee holds with Tenneco, its parent, direct or indirect
subsidiaries, affiliates and related companies or entities, regardless of its or
their form of business organization, including without limitation, whenever
applicable Tenneco Inc. and Tenneco Automotive Operating Company Inc. (the
"Employer Entities").
2.    Subject to the condition that Employee has not revoked any portion of this
Agreement during the seven day revocation period described below, Employer shall
make the payments, subject to any and all applicable withholding and other
employment taxes, and provide the benefits that are set forth in Schedule A
attached to this Agreement. Employee acknowledges and agrees that the payments
and benefits specified in this Agreement, including Schedule A, are in full and
complete satisfaction of any and all liabilities or obligations Employer has or
may have to Employee, including but not limited to any and all Employer
obligations to Employee for salary, severance pay, bonuses, holiday pay,
vacation pay, stock options, medical insurance, dental insurance, life
insurance, any other benefits, and any other claims for payment not specifically
mentioned in this Agreement, and that the payments and benefits specified in
this Agreement, including Schedule A, exceed in value any payments and benefits
to which Employee may be already entitled. Employee also acknowledges that he
was not legally entitled to all of the payments set forth in Schedule A prior to
the execution of this Agreement and would not have been entitled to all of the
payments set forth in Schedule A but for the execution of this Agreement.
Notwithstanding any other provision of this Agreement, the Employee, and
Employee’s beneficiaries and dependents as applicable, shall retain entitlement
to: (i) any and all benefits to which Employee is entitled under the terms of
any plan maintained or contributed to by an Employer Entity which is qualified
under Section 401(a) of the Internal Revenue Code of 1986, as amended (the
"Code”); (ii) any continuation of health or medical coverage at the Employee's,
beneficiary's or dependent's expense, to the extent required by the relevant
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985;
(iii) reimbursement for business expenses properly incurred by Employee on
behalf of Employer and timely submitted to Employer with proper supporting
documentation no later than 20 days before the Termination Date (iv)
indemnification pursuant to terms of the Company’s by-laws and coverage under
insurance policies issued to Company to the extent that such policies are
applicable.
3.    (a)     Employee acknowledges that the Employer Entities' business and
services are highly specialized and that the following information is not
generally known, is highly confidential and constitutes trade secrets:
proprietary technical and business information relating to any Employer Entity's
plans, analysis or strategies concerning international or domestic acquisitions,
possible acquisitions or new ventures; development plans or introduction plans
for products or services; unannounced products or services; operation costs;
pricing of products or services; research and development; personnel
information; manufacturing processes; installation, service and distribution
procedures and processes; customer lists; any know-how relating to the design,
manufacture, and marketing of the Employer Entities' services and products,
including components and parts thereof; non-public information acquired by
Employee concerning the requirements and specifications of any




--------------------------------------------------------------------------------




Employer Entity's agents, vendors, contractors, customers and potential
customers; non-public financial information, business and marketing plans,
pricing and price lists; non-public matters relating to employee benefit plans;
quotations or proposals given to agents or customers or received from suppliers;
any other information which is sufficiently secret to derive economic value from
not being generally known.
(b)    Employee shall maintain in the strictest confidence and will not,
directly or indirectly, use, intentionally or inadvertently publish or otherwise
disclose to any person or entity, any trade secrets, or any confidential,
proprietary or other non-public information of or belonging to any Employer
Entity or any agent, joint venturer, contractor, customer, vendor or supplier of
any Employer Entity (collectively, the "Confidential Information"), regardless
of its form without the prior written explicit consent of the General Counsel of
Tenneco Inc. Employee shall take reasonable precautions to protect against the
inadvertent disclosure of Confidential Information. Employee's obligations under
this Agreement with respect to Confidential Information shall extend for the
period that such information is not generally known outside any of the Employer
Entities for reasons other than disclosure or disclosures made by or on behalf
of Employee. Should Employee be served with legal process seeking to compel
disclosure of any such information, Employee shall notify the General Counsel of
Employer immediately.
(c)    Employee further acknowledges that Employer and Employer Entities expend
significant resources to develop and maintain their customers and train their
employees, that these customer and employment relationships are long-standing
and have been developed and maintained over a period of many years, that the
Employer Entities alone placed Employee in a position to interact with their
long-standing clients and employees, and that the Employer Entities would be
irreparably harmed if their customer and employment relationships were destroyed
or tampered with because such relationships are a significant asset of the
Employer Entities.
(d)    Employee further acknowledges that Employee inevitably would disclose
Confidential Information, including trade secret information, should Employee
serve as director, officer, manager, supervisor, consultant, independent
contractor, owner of greater than 1% of the stock, representative, agent, or
employee (where Employee's duties as an employee would involve any level of
strategic, advisory, technical, creative, marketing, sales, or other similar
input) for any competitor of Employer or any other Employer Entity involved in
the vehicle or vehicle parts businesses in the areas of exhaust or ride control.
(e)    In light of Employee's acknowledgments regarding Confidential
Information, customer relationships, and inevitable disclosure set forth above,
and as additional consideration in return for the payments and benefits
described in Paragraph 2 of this Agreement, including Schedule A, Employee
agrees that, for a period of 12 months following the Termination Date:
(1)    Employee shall not, without Employer's express, written consent (to be
provided by the General Counsel of Tenneco Inc., which approval may be withheld
in Employer’s sole discretion), directly or indirectly, whether individually or
for or on behalf of any other individual, business, or entity, serve as
director, officer, manager, supervisor, or shareholder (of other than a passive
investment of less than 1% of the individual's, business', or entity's
outstanding publicly-traded stock), consultant, independent contractor,
representative, agent, or employee (where Employee's duties would include any
level of strategic, advisory, technical, creative, marketing, sales, or other
similar input) for any individual, business, or other entity that manufactures,
markets, sells, supplies, or distributes vehicle parts in the areas of exhaust
or ride control, or any other products which perform the same or similar
function as those manufactured, marketed, sold, supplied, or distributed by
Employer Entities in the vehicle or vehicle parts businesses ("Products"), in
any market in which Employer or any Employer Entity manufactures, markets,
sells, supplies, or distributes such Products as of the Termination Date or as
of any time within the twelve-month period preceding the Termination Date.
Notwithstanding the foregoing, if Employee is considering employment with an
entity having business interests in the Products but such employment would be
for a non-competing division or segment of




--------------------------------------------------------------------------------




the entity’s organization and in a capacity that would not violate the terms of
this Paragraph 3(e)(1), Employee shall provide reasonable notice of Employee’s
opportunity to the General Counsel of Employer. Employer shall not unreasonably
withhold its consent to such non-competing employment;
(2)    Employee shall not, in any capacity, whether on Employee’s behalf or on
behalf of any other individual, business or entity, for purposes of selling,
marketing, or attempting to sell or market any Product, solicit any customer of
any Employer Entity with or for whom Employee had contact, communication, or
other interaction of any kind, at any point during the 24 months preceding the
Termination Date;
(3)     Employee shall refrain from contacting any employee of any Employer
Entity for purposes of recruiting or placing such individual with another
employer or influencing such individual to terminate employment with any
Employer Entity;
(4)    In the event that an employee of an Employer Entity contacts Employee in
contemplation or for the purpose of seeking employment with another employer or
terminating employment with such Employer Entity, Employee shall not enter into
any discussions with such employee regarding that matter without prior written
approval of Employer, to be provided by the General Counsel of Tenneco Inc.,
which approval may be withheld in Employer’s sole discretion; and
(5)    Furthermore, Employee may not directly or indirectly extend an offer of
employment or cause an offer of employment to be extended to an employee or a
person who within the 90 days preceding the extension of such offer was an
employee of an Employer Entity without the prior written approval of Employer,
to be provided by the General Counsel of Tenneco Inc., which approval may be
withheld in Employer's sole discretion.
(f)    The running of the time periods applicable in Paragraph 3(e) hereof shall
be suspended during the period of any violation of these provisions by the
Employee.        
(g)    Employee acknowledges that the duration and scope of each of the above
restrictions and limitations (including, but not limited to, the time periods,
geographic, and customer scopes of restriction) are fair, reasonable, and
necessary to protect the Employer Entities' legitimate protectable interests,
including their interests in Confidential Information and customer and employee
relationships set forth above. Further, Employee agrees to waive any claim to
contest the reasonableness of such restrictions or the legitimacy of the
Employer Entities’ interests. Employee also acknowledges that the above
restrictions and obligations will not prevent Employee from earning a livelihood
or obtaining gainful employment.
(h)    All duties and obligations set forth in Paragraph 3 of this Agreement
shall be in addition to those which exist under statute and at common law and
shall not negate but shall be in addition to or coextensive with those
obligations arising under any agreements or documents executed by Employee
during Employee’s employment with Employer.
4.    Employee agrees to turn over to Employer on the date of this Agreement all
expense reports, notes, memoranda, records, documents, Employer manuals, credit
cards, pass keys, computers, computer media, tablets, cellphones, office
equipment, sales records and data, and all other information or property, no
matter how produced, reproduced or maintained, which is in Employee’s
possession, or is used in or pertaining to the business of Employer or any
Employer Entity, including but not limited to lists of customers, prices,
marketing plans, and other confidential materials or information obtained by
Employee in the course of Employee’s employment.
5.    Employer will make disclosures related to this Agreement that are
consistent with Employer’s obligations under the securities laws or other
applicable law. Except as otherwise required by law or by a court of competent
jurisdiction, Employee agrees never to disclose or discuss the terms, conditions
and amounts set forth in this Agreement or the discussions and negotiations that
preceded it, except to Employee’s spouse, attorneys and financial advisors
(collectively, the "Employee Affiliates") as necessary for the Employee
Affiliates to assist Employee; provided, however, that Employee agrees that
prior to any disclosure to an Employee Affiliate, Employee shall inform such
Employee Affiliate




--------------------------------------------------------------------------------




of the confidential nature of the Agreement and the discussions and negotiations
that preceded it; and provided, further, that Employee agrees that the Agreement
and the discussions and negotiations that preceded it will be kept confidential
by each of the Employee Affiliates except as required by law or a court of
competent jurisdiction.
6.    Employee agrees that neither he, nor any Employee Affiliate, nor anyone
else on their behalf, will disparage, defame, or demean Employer or any other
Employer Entity, or any of their directors, officers, employees, attorneys or
agents. Employee further agrees that neither he, nor any Employee Affiliate, nor
anyone else on their behalf will take any other action which is intended to, or
should be reasonably expected to, harm any Employer Entity or its reputation, or
to otherwise lead to unfavorable or unwanted publicity for any Employer Entity
or any of their directors, officers, employees, attorneys or agents. Employer
Entities and their directors, officers and attorneys likewise agree not to
disparage, defame, or demean Employee. Employer Entities and their directors,
officers and attorneys further agree that they will not take any action for the
purpose of harming Employee or his reputation or for the purpose of otherwise
leading to unfavorable or unwanted publicity for Employee.
7.    By signing this Agreement, Employee reaffirms that he has provided
complete and truthful information, to the best of his knowledge, information and
belief , in response to all inquiries (the “Inquiries”) made by Employer and any
investigating authorities in connection with any governmental investigation of
or litigation involving any Employer Entities. By signing this Agreement,
Employee further affirms that he has, to the best of his knowledge, information
and belief , disclosed to the General Counsel of Tenneco Inc. any and all
concerns he may have had arising from or related to his employment regarding
potential material violations of applicable law and/or Employer’s Code of
Conduct. Employee agrees that if it is later determined that he knowingly
provided materially misleading or untruthful information in response to any such
Inquiries or knowingly failed to disclose during his employment any potential
material violations of applicable law or Employer’s Code of Conduct of which he
was aware, he will be immediately obligated to repay to Employer his entire
severance benefit set forth in Paragraph 2 of this Agreement, including Schedule
A.
8.    Following the Termination Date, Employee will continue to cooperate with
Employer Entities and promptly provide thorough and accurate information and
testimony voluntarily to or on behalf of any Employer Entity, regarding any
investigation, or threatened or actual legal proceeding, by or against any
Employer Entity or by any government agency, but agrees not to disclose or to
discuss with anyone who is not directing or assisting in any Employer Entity
investigation or case, other than Employee’s attorney, the fact of or the
subject matter of any investigation, except as required by law. Any Employer
Entity requesting information will attempt to work with Employee to arrange
times that reasonably accommodate Employee, and such Employer Entity will
reimburse Employee for reasonable commuting, parking or other similar expenses
expended as a result of Employee’s cooperation.
9.    EMPLOYEE HEREBY RELEASES, FOREVER DISCHARGES ANY EMPLOYER ENTITY AS
DEFINED IN PARAGRAPH 1 HEREOF, ANY PREDECESSOR, SUCCESSOR, JOINT VENTURE AND
PARENT OF ANY EMPLOYER ENTITY, AND ANY AND ALL OF THEIR RESPECTIVE PAST OR
PRESENT OFFICERS, DIRECTORS, PARTNERS, INSURERS, AGENTS, ATTORNEYS, EMPLOYEES,
TRUSTEES, ADMINISTRATORS AND FIDUCIARIES (ALL COLLECTIVELY, THE "RELEASED
PARTIES"), FROM ANY AND ALL MANNER OF ACTIONS, CAUSES OF ACTIONS, DEMANDS,
CLAIMS, AGREEMENTS, PROMISES, DEBTS, LAWSUITS, LIABILITIES, RIGHTS, DUES,
CONTROVERSIES, COSTS, EXPENSES AND FEES (COLLECTIVELY, "CLAIMS"), WHETHER
ARISING IN CONTRACT, TORT OR ANY OTHER THEORY OF ACTION, WHETHER ARISING IN LAW
OR EQUITY, WHETHER KNOWN OR UNKNOWN, CHOATE OR INCHOATE, MATURED OR UNMATURED,
CONTINGENT OR FIXED, LIQUIDATED OR UNLIQUIDATED, ACCRUED OR UNACCRUED, ASSERTED
OR UNASSERTED, FROM THE BEGINNING OF TIME UP TO THE DATE EMPLOYEE EXECUTES THIS
AGREEMENT, EXCEPT FOR THOSE OBLIGATIONS CREATED BY OR ARISING OUT OF




--------------------------------------------------------------------------------




THIS AGREEMENT AND THOSE OBLIGATIONS SPECIFICALLY EXCLUDED UNDER PARAGRAPH 2 OF
THIS AGREEMENT. EMPLOYEE EXPRESSLY WAIVES THE BENEFIT OF ANY STATUTE OR RULE OF
LAW WHICH, IF APPLIED TO THIS AGREEMENT, WOULD OTHERWISE PRECLUDE FROM ITS
BINDING EFFECT ANY CLAIM AGAINST ANY RELEASED PARTY NOT NOW KNOWN BY EMPLOYEE TO
EXIST, INCLUDING, IF EMPLOYEE LIVES IN CALIFORNIA, ANY BENEFIT UNDER SECTION
1542 OF THE CALIFORNIA CIVIL CODE WHICH STATES AS FOLLOWS:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
EXCEPT AS NECESSARY FOR EMPLOYEE TO ENFORCE THIS AGREEMENT OR AS EXCLUDED UNDER
PARAGRAPH 2 OF THIS AGREEMENT, THIS AGREEMENT IS INTENDED TO BE A GENERAL
RELEASE THAT EXTINGUISHES ALL CLAIMS AGAINST ANY RELEASED PARTY. EMPLOYEE IS
NOT, HOWEVER, WAIVING ANY RIGHT OR CLAIM THAT MAY ARISE AFTER THE DATE THIS
AGREEMENT IS EXECUTED.
10.    Without in any way limiting the generality of the foregoing, this
Agreement constitutes a full release and disclaimer of any and all Claims
arising out of or relating in any way to Employee's employment, continued
employment, retirement, resignation, or termination of employment with Employer,
whether arising under or out of a statute including, but not limited to, Title
VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981, the Age Discrimination in
Employment Act of 1967 (“ADEA”), the Older Workers Benefit Protection Act of
1990 (“OWBPA”), the Family and Medical Leave Act, the National Labor Relations
Act, the Worker Adjustment and Retraining Notification Act, the Americans With
Disabilities Act, and any county, municipal, and any other federal, state or
local statute, ordinance or regulation, all as may be amended from time to time,
or common law claims or causes of action relating to alleged discrimination,
breach of contract or public policy, wrongful or retaliatory discharge, tortious
action, inaction, or interference of any sort, defamation, libel, slander,
personal or business injury, including attorneys' fees and costs, and all claims
for salary, bonus, vacation pay, and reimbursement of expenses, except as
provided in this Agreement.
11.    To the fullest extent legally permitted, Employee has specifically waived
Employee’s right to any monetary recovery or injunctive relief in any lawsuit,
including the right to any monetary recovery or injunctive relief in any lawsuit
brought by any agency, entity or person on Employee’s behalf, with respect to
any claims released herein. Employee understands and agrees that by signing this
Agreement, Employee does not waive future claims or the right to file against
the Employer a charge with or participate in any investigation by the EEOC or
any comparable federal, state or local agency. However, Employee waives and
releases, to the fullest extent legally permissible, all entitlement to any form
of personal relief arising from a charge Employee or others may file. Employee
understands that this waiver and release of personal relief would not affect an
enforcement agency’s ability to investigate a charge or to pursue relief on
behalf of others. Employer agrees and acknowledges that Employee does not waive
or release any claims or other matters that, by operation of law, Employee
cannot waive or release unilaterally. The provisions of this Agreement, neither
in isolation nor in combination, should be construed to interfere with the
Employee’s right to file charges with the EEOC or otherwise communicate or
cooperate with the agency, notwithstanding the waiver of monetary and other
relief. Employee represents that Employee has not assigned or transferred, or
purported to assign or transfer, to any person or entity, any Claim or any
portion thereof or interest therein.
12.    Employee acknowledges that any employment or contractual relationship
between Employee and Employer will terminate by virtue of this Agreement, and
that Employee has no future employment or contractual relationship with Employer
other than the contractual relationship created




--------------------------------------------------------------------------------




by this Agreement. In consideration of this Agreement, Employee hereby waives
any and all employment rights that Employee now has with Employer or any
Employer Entity, except as otherwise expressly provided in this Agreement.
Employee agrees not to seek reinstatement, reemployment, or future employment as
a new employee, and no Employer Entity has an obligation, contractual or
otherwise, to employ or reemploy, hire or rehire, or recall or reinstate
Employee in the future, with Employer or any Employer Entity.
13.    This Agreement shall be binding upon and inure to the benefit of Employer
and its successors and assigns, and Employee and Employee’s heirs,
administrators, and executors, and any legal representative of the parties and,
any other persons or entities claiming through the Parties. This Agreement is
not assignable by Employee.
14.    Employee warrants that no promise or inducement to enter into this
Agreement has been offered or made except as set forth in this Agreement, that
Employee is entering into this Agreement without any threat or coercion and
without reliance on any statement or representation made on behalf of any
Employer Entity or by any person employed by or representing any Employer
Entity, except for the written provisions and promises contained in this
Agreement.
15.    This Agreement constitutes the entire agreement and understanding between
the parties with regard to all matters, including but not limited to Employee's
employment, termination, payments owed to Employee and the other subject matters
addressed in this Agreement, and supersedes and replaces all prior commitments,
negotiations and agreements proposed or otherwise, whether written or oral,
concerning the subject matters contained in this Agreement, EXCEPT any plans or
policies of Employer or Employer Entities which govern the pension and health
benefits, stock options or expense reimbursement referenced in Paragraph 2 of
and Schedule A to this Agreement, or restrictive covenant agreements referenced
in and to be enforced in accordance with Paragraph 3(h) of this Agreement. This
Agreement is an integrated document and the consideration stated in it is the
sole consideration for this Agreement.
16.    The parties agree that damages incurred as a result of a breach of this
Agreement will be difficult to measure. It is, therefore, further agreed that,
in addition to any other remedies, equitable relief will be available in the
case of a breach of this Agreement. It is also agreed that, in addition to any
other remedies, in the event of a material breach of this Agreement by Employee
or an Employee Affiliate, Employer may withhold and retain all or any portion of
the Payment, except this withholding/retention provision shall not apply to any
claim under the ADEA or the OWBPA to the extent required by law. Employer agrees
to act reasonably in the exercise of its rights pursuant to this Paragraph 16.
17.    In the event of litigation in connection with or concerning the subject
matter of this Agreement, the prevailing party shall be entitled to recover all
costs and expenses of litigation incurred by it, including such party's
reasonable attorneys' fees.
18.    If any provision, paragraph, subsection or other portion of this
Agreement shall be determined by any court of competent jurisdiction to be
invalid, illegal or unenforceable in whole or in part, and such determination
shall become final, such provision or portion shall be deemed to be severed or
limited, but only to the extent required to render the remaining provisions and
portion of this Agreement enforceable. This Agreement as thus amended shall be
enforced so as to give effect to the intention of the parties insofar as that is
possible. In addition, the parties hereby expressly empower a court of competent
jurisdiction to modify any term or provision of this Agreement to the extent
necessary to comply with existing law and to enforce this Agreement as modified.
19.    Nothing in this Agreement shall be construed as an admission of any
wrongdoing by any person or entity.
20.    This Agreement shall be deemed to have been executed and delivered within
the State of Illinois and the rights and obligations of the parties shall be
construed and enforced in accordance




--------------------------------------------------------------------------------




with, and governed by, the laws of the State of Illinois without regard to that
state's rules regarding conflict of laws.
21.    The parties agree that any dispute relating to this Agreement or
Employee's employment with Employer or the termination thereof shall be
exclusively submitted by the parties to, and decided by, the courts in Chicago,
Illinois. Employee voluntarily and willingly subjects himself to the personal
jurisdiction of the state and federal courts located in Chicago, Illinois, for
any and all disputes related to this Agreement. Employee waives any objection
that Employee may have to the venue or jurisdiction of any such dispute in any
such court, and agrees neither to object to venue in such court nor to assert
that the dispute was brought in an inconvenient court. Employee also agrees to
waive any requirement of personal service in any such dispute, and agrees that
service of process in any such dispute may be effectuated by mailing a copy of
such process to Employee at the address provided underneath Employee’s signature
block on this Agreement.
22.    The language of all parts of this Agreement shall in all cases be
construed as a whole, according to its fair meaning and not strictly for or
against any of the parties.
23.    The parties acknowledge that Employee shall have the right to revoke and
cancel this Agreement if Employee, at any time within the seven calendar days
following its execution, revokes it. If Employee desires to revoke and cancel
this Agreement, Employee must do so in writing and return this document to the
General Counsel of Tenneco Inc., within seven calendar days after Employee
executes this Agreement, and all terms of the Agreement shall be void and of no
effect. If this Agreement is canceled and revoked by Employee, Employer shall
have no obligations under this Agreement. If Employee works or lives in
Minnesota, the revocation period is extended to the fifteenth calendar day after
Employee executes this Agreement.
24.    The parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
or appropriate to give full force to the terms and intent of this Agreement that
are not inconsistent with its terms.
Employee has been hereby advised in writing and encouraged by Employer to
consult with an attorney before signing this Agreement and that Employee has at
least 21 days to consider it. Employee has carefully read and fully understands
this Agreement, has had sufficient time to consider it, has had an opportunity
to ask questions and have it explained, and is entering into this Agreement
freely and voluntarily, with an understanding that the general release will have
the effect of waiving any action or recovery Employee might pursue for any
claims arising on or prior to the date of the execution of this Agreement.
Employee was given this Agreement on Wednesday, October 22, 2014 and had until
Tuesday, November 25, 2014, a period in excess of 21 days, to consider it.
        




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.


Tenneco Automotive Operating Company
Inc.


By: /s/ Gregg A. Bolt            
    Gregg A. Bolt


Dated: December 3, 2014        


Its:    Senior Vice President,
Global Human Resources and Administration








/s/ Neal A. Yanos            
Neal A. Yanos
9118 Secor Road
Temperance, Michigan 48182


Dated: November 25, 2014        








--------------------------------------------------------------------------------




Schedule A
to
Agreement and General Release


Unless the Agreement and General Release to which this Schedule is attached (the
“Agreement”) is revoked by Employee in accordance with Paragraph 23 thereof,
Employer shall make Payments pursuant to Paragraph 2 of the Agreement and as set
forth below (subject to applicable federal and state requirements regarding
withholding and other taxes), and Employee shall be entitled to receive other
benefits as set forth below.
1.    Severance Payments. Employer shall pay Employee the gross amount of
$492,300 as severance pay, payable in increments of $20,512.50 occurring twice
per month commencing in the Employer’s payroll period following the date that
this Agreement becomes irrevocable by the Employee and terminating on the later
of November 30, 2015 and the date on which payment in full of the severance
amount is made to Employee.         
2.    Salary. Through the Termination date, Employer shall continue to pay
Employee a salary at his current base rate of $41,025 per month. Employee has
been paid all accrued, but unused vacation that is owed to him through the
Termination Date.
3.    Bonus Compensation. Employee shall be paid (a) the balance of his bonus
bank in the amount of $3,564 and (b) ninety percent (90%) of the bonus Employee
would have received pursuant to the Tenneco Inc. Executive Bonus Plan for 2014
performance if Employee were on Employer’s payroll as of the date such bonus
payments are disbursed in the ordinary course of Employer’s business. These
amounts shall be paid in February or March 2015 on or about the same date on
which bonus payments are disbursed to then-current employees of Employer. All
other bonus compensation for which Employee may be eligible is forfeited.
4.    Long-Term Incentive Compensation.
a.
Long-Term Performance Units (“LTPUs”). LTPUs that are scheduled to vest in
January 2015 for the performance period of 2012-2014 shall fully vest as of
November 30, 2014. The amount earned and awarded shall be paid in in accordance
with the LTPU award Agreement on or about the same date on which such payments
are disbursed to then-current employees of Employer. All other Long-Term
Performance Units shall be forfeited as of the Termination Date.

b.
Stock Options. Stock options granted to Employee that are scheduled to vest in
January 2015, as set forth on the attached Schedule A(i), shall vest fully as of
November 30, 2014. Employee shall have until ninety (90) days from the
Termination Date or the date on which this Agreement becomes irrevocable by the
Employee, whichever is later, to exercise Employee’s rights in all vested stock
options (including those listed on Schedule A(i), after which time Employee’s
rights in such stock options shall be forfeited by the Employee. All unvested
stock options granted to Employee shall be forfeited as of the Termination Date.

c.
Restricted Stock. Restricted stock awarded to Employee that is scheduled to vest
in January 2015, as set forth on the attached Schedule A(ii), shall vest fully
as of November 30, 2014. All other unvested restricted stock awarded to Employee
shall be forfeited as of the Termination Date.    

5.    Welfare Benefits. For the duration of payments to be made in Paragraph 1
of this Schedule A, Employer will permit Employee and Employee’s eligible
dependents to continue to participate in the Employer’s medical and dental
benefits, subject to the rules applicable to active salaried employees,
including without limitation, changes to benefit design and the participant’s
share of costs from time to time. Employee and Employee’s dependents will be
eligible to elect continued medical and dental coverage under the Employer’s
plans pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), effective on the date Employee’s




--------------------------------------------------------------------------------




participation in Employer’s plans specified in the preceding sentence ends,
subject to the rules of COBRA and the Employer’s plans as then in effect, which
plans may be amended from time to time at the Employer’s sole discretion.
Note: If you wish to continue your current life insurance benefits, you may
choose either to port your coverage to another group term life insurance policy
or to convert your coverage to an individual policy. Some restrictions apply. In
either case, you must apply for coverage and pay premiums within thirty-one (31)
days after the date your Tenneco life insurance coverage ends. If you fail to do
so, you will lose your right to continue life insurance coverage. For more
information regarding your life insurance continuation options and how to elect
to convert or port your coverage, call MetLife @ 877-275-6387.
6.    Outplacement Services. On or about March 31, 2015, Employer will provide
Employee a lump-sum payment of $25,000 for outplacement services.        
7.    Additional Lump Sum Payment. On January 1, 2016, Employer will provide
Employee a lump-sum payment of $47,336.54.
8.    Tenneco Inc. Excess Benefit Plan and Tenneco Inc. Supplemental Retirement
Plan. In accordance with respective plan provisions, Employee will be eligible
to receive payments from the Tenneco Inc. Excess Benefit Plan and the Tenneco
Inc. Supplemental Retirement Plan.






--------------------------------------------------------------------------------




Schedule A(i)
Non-Qualified Stock Options
Grant Date
Total Unvested Stock Options as of 10/22/14
Next Regularly Occurring Vesting Date
Accelerated Vested Stock Options


Unvested
And
Forfeited
1/18/2012
6,293
1/18/2015
6,293
0
1/16/2013
10,840
1/16/2015
5,420
5,420
1/15/2014
10,143
1/15/2015
3,381
6,762









--------------------------------------------------------------------------------




Schedule A(ii)
Restricted Stock Awards


Grant Date
Total Unvested Restricted Shares as of 10/22/14
Next Regularly Occurring Vesting Date
Accelerated Vested Restricted Shares


Unvested
 And
 Forfeited
1/18/2012
3894
1/18/2015
3,894
0
1/16/2013
6286
1/16/2015
3,143
3,143
1/15/2014
5934
1/15/2015
1,978
3,956





